DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    
                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 23, 26-28 and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frantti et al. (US 2,959,925) in view of Weins (US 4,870,837).                In regards to claim 21, Frantti discloses a temperature-regulating device (top-opening container, Col.2, line 63; Fig. 3), comprising: a housing (13, chamber) extending from a first, open end (top opening, refer to col.3, line 46) to a second, closed end (via bottom walls 31 and 32 which close the lower end, refer to col.5, lines 21-23), the housing comprising: an outer wall (17, outer cylinder), an inner wall (16, inner cylinder) disposed radially inward from the outer wall (refer to col.3, lines 59-60; Fig. 3, wherein two concentrically arranged cylinders 16 and 17), and an insulating medium (28, insulating enamel) disposed between the outer wall (17) and the inner wall (16), (refer to Fig. 3).                                                                                                                                             Frantti discloses fails to explicitly teach a resilient member facing radially inward from the inner wall, the resilient member having at least two contact points configured for engaging containers placed through the open end of the housing, and the resilient member being configured to move between positions to secure containers of differing dimensions against the inner wall of the housing.                                                        Weins teaches a device (vessel 20), (refer to Figs. 2-4) for maintaining chill on a container (12) wherein a resilient member (flexible fins 22 and constrictors 32 is being considered as a resilient member) facing radially inward from an inner wall (inner wall of vessel 20; Fig. 2), the resilient member (22/33) having at least two contact points (contacts points between resilient member 22, 32 and container 12 container) configured for engaging containers (12) placed through the open end of the housing (20), and the resilient member (22/32) being configured to move between positions to secure containers of differing dimensions (containers of varying sizes) against the inner wall of the housing (refer to col.5, lines 13-19).                                                                                                                                                      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature-regulating container of Frantti to include a resilient member that is facing radially inward from the inner wall, the resilient member having at least two contact points configured for engaging containers placed through the open end of the housing, such that the resilient (refer to col.5, lines 13-19).                                                                                                                         In regards to claim 23, Frantti discloses a temperature-regulating device (top-opening container, Col.2, line 63; Fig. 3), comprising: a housing (13, chamber) having an outer wall (17), an inner wall (16) disposed inward from the outer wall, an insulating medium (28, insulating enamel) disposed between the outer wall (17) and the inner wall (16), (refer to Fig. 3), and an opening (top opening, refer to col.3, line 46); and one or more heat transfer devices (23, thermoelectric elements) configured to direct heat from the inner wall (16) toward the outer wall (17).
          Frantti fails to explicitly teach the outer wall being continuous; and a resilient member configured to move between positions to secure containers of differing dimensions against the inner wall of the housing. 
          Weins teaches a device (vessel 20), (refer to Figs. 2-4) for maintaining chill on a container (12) wherein a resilient member (flexible fins 22 and constrictors 32 is being considered as a resilient member) configured to move between positions to secure containers of differing dimensions (containers of varying sizes) against the inner wall of the housing (refer to col.5, lines 13-19).                                                                                                                                                            
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature-regulating container of Frantti to include a resilient member that is configured to move between positions to secure containers of differing dimensions against the inner wall of the (refer to col.5, lines 13-19).                                                                                                                 
         In regards to the outer wall being continuous, one having ordinary skill in the art would understand that having a continuous outer wall would improve the efficiency of the system by adding more heat dissipating fins. 
           It is also noted that it has been held that from various elements to constructing a continuous structure involves only routine skill in the art. Further, Making Portable, Integral, Separable, or Continuous (Fact that a claimed outer wall is continuous is not sufficient by itself to patentably distinguish).In regards to claim 26, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 23. Further, Frantti as modified discloses wherein the one or more heat transfer devices (18/23) are thermoelectric devices (23, thermoelectric elements).  
In regards to claim 27, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 23. Further, Frantti as modified discloses wherein each of the one or more heat transfer devices (18/23) is coupled to a radially outward-facing surface of the inner wall (16), (refer to annotated Fig. below).  


    PNG
    media_image1.png
    508
    920
    media_image1.png
    Greyscale

In regards to claim 28, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 27. Further, Frantti as modified discloses further including one or more heat exchange elements (24, 25, conducting plates is being considered as heat exchange elements) disposed between the one or more heat transfer devices (23/18), (refer to Figs. 2-3), and the inner wall (16) or the outer wall (17), 
          wherein the one or more heat exchange elements (24, 25) are coupled to both a radially outward-facing surface of at least one heat transfer device (23), (refer to annotated Fig. above), and the outer wall (17), the one or more heat exchange elements (25) being coupled to the outer wall (17) at spaced apart locations (refer to annotated Fig. above), wherein the one or more heat exchange elements (25) are configured to transfer heat (conducting) from the radially-outward facing surface of the at least one heat transfer device (23) to the outer wall at the spaced apart locations (refer to col.3, lines 64-68, wherein the array 18 functions to transfer heat in either direction between cylinders 16 and 17).  
In regards to claim 36, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 23. Further, Frantti as modified discloses wherein the housing (13) is configured to receive and regulate the temperature of one or more of a medical, medicinal, or bodily fluid (refer to col.3, 45-48, wherein chamber for receiving any items to be cooled or warmed).  
In regards to claim 37, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 36. Further, Frantti as modified discloses wherein the medical, medicinal, or bodily fluid includes one or more of insulin, an antibiotic, hemophilia factor, blood, or plasma (refer to col.3, lines 45-48, wherein chamber for receiving any items to be cooled or warmed).  
In regards to claim 38, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 23. Further, Frantti as modified discloses wherein the housing (13) is configured to receive and regulate the temperature of food solids (refer to col.3, 45-48, wherein chamber for receiving any items to be cooled or warmed).  
In regards to claim 39, Frantti discloses a temperature-regulating container, comprising: a housing (13, chamber) having an outer wall (17), an inner wall (16) disposed inward from the outer wall, an insulating medium (28, insulating enamel) disposed between the outer wall (17) and the inner wall (16), and an opening (top opening, refer to col.3, line 46).                                                                                                        Frantti fails to explicitly disclose a compressible resilient member comprising at least two contact points, extending radially inward from the inner wall and being configured to 
           Weins teaches a device (vessel 20), (refer to Figs. 2-4) for maintaining chill on a container (12), wherein a compressible resilient member (flexible fins 22 and constrictors 32 is being considered as a resilient member) comprising at least two contact points (contacts points between resilient member 22, 32 and container 12 container), extending radially inward from the inner wall (inner wall of vessel 20; Fig. 2) and being configured to move between positions to secure containers of differing dimensions (containers of varying sizes) against the inner wall of the housing (refer to col.5, lines 13-19).                                                                                                                                                          
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature-regulating container of Frantti to include a compressible resilient member that is having at least two contact points, extending radially inward from the inner wall such that to move between positions to secure containers of differing dimensions against the inner wall of the housing as taught by Weins in order to accommodate beverage containers containers of varying sizes of the device (refer to col.5, lines 13-19).                                                                                                                 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a compressible resilient member as taught by Bayless in order to accommodate beverage containers of different diameters of the beverage chilling device (refer to par. 81).

Claims 22, 33-35 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frantti et al. (US 2,959,925) in view of Weins (US 4,870,837), further in view of Oh et al. (US 2015/0165953).
In regards to claim 22, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 21. Further, Frantti as modified discloses further including a heat transfer device (thermoelectric elements 18 or thermoelectric array 23 is being considered as heat transfer device) configured to direct heat from the inner wall (16) toward the outer wall (17), (refer to col.3, lines 64-68, wherein the array 18 functions to transfer heat in either direction between cylinders 16 and 17), a controller (an automatic control system, refer to Fig. 5), and 
        one or more temperature sensors (66, 68, thermostats), (note: that thermostat is another name for sensors and meeting the limitation of sensors) coupled to the controller (refer to Fig. 5).  
        Frantti does not explicitly teach the one or more temperature sensors configured to measure a temperature of the outer wall, wherein the controller receives input from the one or more temperature sensors to determine a temperature of the outer wall or a rate of change of the temperature of the outer wall, and controls the heat transfer device based on the determined temperature or determined rate of change of temperature.
           Oh teaches a cup holders having the functions of heating and cooling (Fig. 4), wherein the one or more temperature sensors (bimetal 400; Fig. 4) configured to measure a temperature of the outer wall (outer surface of the holding unit 100; par. 34), wherein the controller receives input from the one or more temperature sensors (400) to determine a temperature of outer wall or a rate of change of the temperature of outer wall, and controls the one or more thermoelectric devices (thermoelectric element 200) based on the determined temperature or determined rate of change of temperature.        
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify temperature-regulating device of Frantti to configure the one or more temperature sensors to measure a temperature of the outer wall, wherein the controller receives input from the one or more temperature sensors to determine a temperature of the outer wall, and controls the heat transfer device based on the determined temperature as taught by Oh, in order to prevent overheating and thus protect a driver or passenger's hand from an excessively high temperature of the cup holder (refer to par. 3).
In regards to claim 33, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 23. Further, Frantti discloses further including a controller (an automatic control system, refer to Fig. 5), and one or more temperature sensors (66, 68, thermostat), (note: that thermostat is another name for sensors and meeting the limitation of sensors) coupled to the controller (refer to Fig. 5), but fails to explicitly teach the one or more temperature sensors configured to measure a temperature of the outer wall.
         Oh teaches a cup holders having the functions of heating and cooling (Fig. 4), wherein the one or more temperature sensors (bimetal 400; Fig. 4) configured to measure a temperature of the outer wall (outer surface of the holding unit 100; par. 34).        
(refer to par. 3).
In regards to claim 34, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 33. Further, Frantti as modified discloses wherein the controller (Fig. 5) receives input from the one or more temperature sensors (66, 68). 
            Frantti does not explicitly disclose the one or more temperature sensors to determine a temperature of the outer wall or a rate of change of the temperature of the outer wall, and controls the one or more heat transfer devices based on the determined temperature or determined rate of change of temperature.
           Oh teaches a cup holders having the functions of heating and cooling (Fig. 4), wherein the one or more temperature sensors (bimetal 400; Fig. 4) to determine a temperature of the outer wall (outer surface of the holding unit 100; par. 34) or a rate of change of the temperature of the outer wall, and controls the one or more heat transfer devices (thermoelectric element 200) based on the determined temperature or determined rate of change of temperature, 
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify temperature-regulating device of Frantti to configure the one or more temperature sensors to determine a temperature of the outer wall or a rate of change of the temperature of the outer wall, and controls (refer to par. 3).
In regards to claim 35, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 33, but does not explicitly disclose wherein the controller is configured to shut down the one or more heat transfer devices if the temperature of the outer wall exceeds a threshold from 100 to 120 OF.
           Oh does however teach in pars. 31 and 36 that when the temperature of the holding unit 100 exceeds the desired temperature range from 40 to 60 OF, power supply to the thermoelectric element 200 is interrupted. Therefore, a threshold or desired temperature of the outer wall is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result to prevent overheating and thus protect a driver or passenger's hand from an excessively high temperature of the cup holder (refer to par. 3).     
           Therefore, since the general conditions of the claim, i.e. the temperature of the threshold or desired temperature of the outer wall in the prior art by Oh, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Frantti, by setting the controller to shut down the one or more thermoelectric devices if the temperature of the outer wall exceeds a threshold temperature from 100 to 120 OF.
In regards to claim 40, Frantti meets the claim limitations as set forth above in the rejection of claim 39. Further, Frantti discloses further including: a controller (an automatic control system, refer to Fig. 5); one or more thermoelectric devices (thermoelectric elements 18 or thermoelectric array 23 is being considered as heat transfer device) configured to transfer heat from the inner wall (16) to the outer wall (17), (refer to col.3, lines 64-68, wherein the array 18 functions to transfer heat in either direction between cylinders 16 and 17); and one or more temperature sensors (66, 68, thermostat), (note: that thermostat is another name for sensors and meeting the limitation of sensors) coupled to the controller. 
          Frantti does not explicitly disclose the one or more temperature sensors configured to measure a temperature of the outer wall, wherein the controller receives input from the one or more temperature sensors to determine a temperature of outer wall or a rate of change of the temperature of outer wall, and controls the one or more thermoelectric devices based on the determined temperature or determined rate of change of temperature, wherein the controller is configured to shut down the one or more thermoelectric devices if the temperature of the outer wall exceeds a threshold temperature from 100 to 120 OF.
            Oh teaches a cup holders having the functions of heating and cooling (Fig. 4), wherein  the one or more temperature sensors (bimetal 400; Fig. 4) configured to measure a temperature of the outer wall (outer surface of the holding unit 100; par. 34), wherein the controller receives input from the one or more temperature sensors (400) to determine a temperature of outer wall or a rate of change of the temperature of outer wall, and controls the one or more thermoelectric devices (thermoelectric element 200) based on the determined temperature or determined rate of change of temperature, wherein the controller is configured to shut down (interrupted) the one or more thermoelectric devices (200) if the temperature of the outer wall exceeds a threshold temperature (refer to par. 36, wherein when the temperature of the holding unit 100 exceeds the desired temperature range, power supply to the thermoelectric element 200 is interrupted).
           In regards to the limitations that the temperature of the outer wall exceeds a threshold temperature from 100 to 120 OF, Oh does however teach in pars. 31 and 36 that when the temperature of the holding unit 100 exceeds the desired temperature range from 40 to 60 OF, power supply to the thermoelectric element 200 is interrupted. Therefore, a threshold or desired temperature of the outer wall is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result to prevent overheating and thus protect a driver or passenger's hand from an excessively high temperature of the cup holder (refer to par. 3).     
           Therefore, since the general conditions of the claim, i.e. the temperature of the threshold or desired temperature of the outer wall in the prior art by Oh, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Frantti, by setting the controller to shut down the one or more thermoelectric devices if the temperature of the outer wall exceeds a threshold temperature from 100 to 120 OF.
         
Claims 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frantti et al. (US 2,959,925) in view of Weins (US 4,870,837), further in view of Wiggs (US 2015/0013370). 
In regards to claim 24, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 23, but fails to explicitly teach wherein the insulating medium being a vacuum-sealed chamber substantially devoid of air.  
    Wiggs teaches a heating and cooling system that has a vacuum insulation (refer to abstract) wherein an insulating medium is a vacuum-sealed chamber substantially devoid of air (refer to par. 36).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an insulating medium as vacuum-sealed chamber substantially devoid of air as taught by Wiggs in order to improve system operational efficiencies, as utilization of a vacuum insulation provides an approximate eight to ten times insulation value over that of solid-state insulation types previously utilized (refer to par. 12).
In regards to claim 25, Frantti as modified meets the claim limitations as set forth above in the rejection of claim 24. Further, Wiggs teaches wherein the vacuum-sealed chamber has a rating from 200-50,000 micron (refer to par. 12, wherein vacuum may be pulled to at least a 1,000 micron level).  
                                             Allowable Subject Matter
Claims 29-32 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                               Response to Arguments
The double patenting rejection set forth in the non-final rejection of 6/26/2020 is maintained for the reasons of record. 
The objections to the Claims, and the rejections under 35 U.S.C. 112, 2nd paragraph have been withdrawn in light of the amendments.
Applicant's arguments filed on 05/29/2017 have been fully considered but are not persuasive.
Applicant argued on page 11 that … Frantti does not disclose, inter alia, an “outer wall forming an outermost and continuous circumference of the container,” as recited in independent claim 23. Modifying Frantti to be comprised of a continuous outer wall would eliminate fins 19 that conduct heat to and from the cylinder and render the device of Frantti inoperable.
In response: it is noted that whether the outer wall is continuous or discontinuous, it would not change the position of fins or eliminate fins. In fact, by having continuous outer wall has advantage by increasing more fins and more heat dissipation. Further, the applicant did not provide any evidence how having the continuous outer wall would eliminate fins and render the device of Frantti inoperable. Without a clear evidence, it is a matter of the applicant’s opinion not facts. Therefore, the above argument is not based on facts and not persuasive. 
In regards to the arguments on the details of the resilient element as amended in claim 21, 23 and 39, please refer to the newly cited reference of Weins (US 4,870,837) as set forth in the above rejection.
                                                             Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

 /M.T/ Examiner, Art Unit 3763                                                                                                                                                                                                       

/NELSON J NIEVES/Primary Examiner, Art Unit 3763